Citation Nr: 1719651	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of a left knee injury.

2. Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to September 1994 and from September 1994 to May 1997.  The Veteran received a discharge under other than honorable conditions for his period of service from September 1994 to May 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a left knee disability and a right shoulder disability because the disabilities were incurred during the Veteran's period of dishonorable service.

In a March 2000 administrative decision, the RO in Oakland, California determined that the character of the Veteran's discharge is a bar to his receipt of VA benefits stemming from his period of service dated from September 19, 1994 to May 30, 1997, other than health care under Chapter 17 of Title 38, United States Code.

The Veteran requested a Board hearing in his November 2012 substantive appeal, Form 9.  The Veteran withdrew his hearing request in December 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran, through his representative, reported treatment for a right shoulder dislocation at the Naval Hospital in Honolulu, Hawaii.  See May 2014 Informal Hearing Presentation.  Additionally, in a September 2009 Statement in Support of Claim, VA Form 21-4138, the Veteran reported undergoing surgery and receiving treatment for his left knee at the Mike O'Callaghan Federal Hospital in Las Vegas.  To date, these records have not been requested or otherwise obtained.  As these records may aid in substantiating the Veteran's claims for service connection for residuals of a right shoulder injury and service connection for residuals of a left knee injury, these records should be requested on remand pursuant to VA's duty to assist.  See U.S.C.S. § 5103A (LexisNexis 2017); 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding treatment records, including treatment records from the Naval Hospital in Honolulu, Hawaii corresponding to treatment for a right shoulder dislocation; and from the Mike O'Callaghan Federal Hospital in Las Vegas corresponding to treatment and a period of hospitalization for left knee surgery.

The AOJ should only end its effort to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

2. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




